[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]             ARTICULATION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT DATED JUNE 1, 1999 (#104)
Following oral argument by counsel and a review of all relevant documents filed in this matter, the court denied the defendant's motion by order dated August 9, 1999.
The plaintiffs brought this action pursuant to Sec. 38a-321 of the Connecticut General Statutes seeking payment of default judgments rendered against the defendant's insured. The plaintiffs claim inter alia that the defendant was notified of the plaintiffs' claims and provided with all necessary details. Further, despite notices the defendant never took the necessary steps to appear and defend the claim brought against its insured. The plaintiffs further allege that calls to the defendant following judgment were not responded to. A factual determination will be necessary to ascertain if the defendant was materially prejudiced.
JOHN R. CARUSO, J.